                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:21-CV-00029-KDB-DCK
 DUANE L. BERRY,

                   Plaintiff,

     v.                                                                ORDER

 UNITED STATES DEPARTMENT OF
 TREASURY,

                   Defendant.


          THIS MATTER is before the Court on its own motion.

          The pro se Plaintiff filed this action against the United States Department of Treasury on

February 16, 2021. (Doc. No. 1). On February 22, 2021, the Clerk of Court entered a Notice of

Deficiency informing the Plaintiff of his obligation to either pay the $402.00 filing fee or file an

application to proceed without prepayment of fees and cautioned him that failure to do so within

21 days may result in the dismissal of this action. (Doc. No. 2).

          The Plaintiff has not paid the filing fee or filed an application to proceed without prepaying

the fee and the deadline to do so has expired.

          IT IS THEREFORE ORDERED that Plaintiff shall have FOURTEEN (14) DAYS from

the date of this Order in which to pay the filing fee or file an application to proceed without

prepaying the fee. If Plaintiff fails to do so, this case shall be dismissed without prejudice and

closed without further notice to the Plaintiff.

          SO ORDERED.

                                              Signed: March 19, 2021




          Case 5:21-cv-00029-KDB-DCK Document 5 Filed 03/19/21 Page 1 of 1
